Citation Nr: 1402433	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-25 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1982 to September 1986, and had periods of active duty [federalized] service with the National Guard from October 2001 to August 2002, from September 1, 2003 to December 27, 2003 and from October 2004 to September 2006, as well as non-federalized National Guard service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In November 2011, the Board remanded this matter for additional development.  


FINDING OF FACT

Hypertension is not shown to have been present during the Veteran's 1982 to 1986, October 2001 to August 2002, and September to December 2003 periods of service; it was diagnosed during, but not manifested to a compensable degree within a year following the 2003 period of service; did not increase in severity during the October 2004 to September 2006 period of service; and is not shown to otherwise be related to his service or to have been caused or aggravated by his service-connected OSA.


CONCLUSION OF LAW

Service connection for hypertension, including as secondary to service-connected OSA is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3, 307, 3.309, 3.310 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to its initial adjudication.   A December 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record.  The RO arranged for VA examinations in May 2008 and December 2011.  Together, the reports of these examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In a December 2011 letter, pursuant to the November 2011 Board remand instructions, the Appeals Management Center (AMC) asked the Veteran to identify all health care providers who evaluated or treated him for hypertension.  He did not respond.  Accordingly, any further development for (private medical record) evidence that might support his claim has not been possible.  AMC's actions have substantially complied with the November 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Board will decide this matter on the record, as it stands.  

A In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing must (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the August 2011 hearing, the undersigned advised the Veteran of the evidentiary requirements for substantiating his claim under both direct and secondary service connection theories of entitlement.  It is not alleged that the Veteran has been prejudiced by any noncompliance with the Bryant requirements.  

Legal Criteria 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  Id.; see also 38 C.F.R. § 3.304(b).  To substantiate a claim of service connection there must be (1) evidence of a current disability (for which service connection is sought); (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Disorders first diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); 
For a Veteran (who served on active duty 90 days or more) certain chronic disease, to include hypertension, may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following service (1 year for hypertension38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Hypertension warrants the minimal; (10 percent) compensable rating when diastolic pressure is predominantly [emphasis added] 100 or more, or systolic pressure is predominantly 160 or more, or as the minimum rating for an individual with a history of diastolic pressure 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Secondary service connection may be established for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Substantiating a secondary service connection claim requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the already service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 439, 448.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Board notes that it has reviewed all the evidence in the Veteran's claims file and in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Factual Background, and Analysis

The Veteran contends that his hypertension is either directly related to his active duty service, or was caused or aggravated by his service-connected OSA.  

The Veteran's STRs show that in June 1985 (when he was seen during service for emergency treatment for his left shoulder) his blood pressure was 150/98.  In June 1986 his blood pressure was noted to be 112/78.  In a March 1987 Report of Medical History for enlistment in the National Guard, he indicated that he did not have, and had never had, high blood pressure.  On July 1990 periodic physical examination for National Guard service, the Veteran's blood pressure reading was 130/74; and in July 1995 it was 104/78.  On periodic examination for National Guard service in January 2001, the Veteran's blood pressure was 148/104.  The first recorded diagnosis of hypertension n was in January 2004 ( i.e., not during a period of Federalized service) when the veteran's blood pressure was 161/85; it was noted that he had elevated blood pressure on two occasions and had tried diet and exercise.  A May 2006 Walter Reed Hospital outpatient sleep clinic report, notes a diagnosis history of "Hypertension borderline on no medications"; OSA was diagnosed.  An August 2006 Walter Reed outpatient sleep clinic report shows the Veteran's blood pressure was 149/98.  An August 2007 (postservice) health record shows the Veteran's blood pressure was 152/87.  Medication to control hypertension was first prescribed on August 14, 2007.

On May 2008 VA examination the Veteran's blood pressure measurements were 153/100, 156/101 and 148/102.  The diagnosis was stage one hypertension, etiology unknown, probably familial.  
At the August 2011 Travel Board hearing, the Veteran's representative stated the Veteran's contention that his hypertension has been aggravated by his sleep apnea, and asserted that OSA is a known risk factor for hypertension.  The Veteran testified that he was receiving treatment for hypertension (and that his last appointment was in October 2010).  He stated that he has had medication for hypertension prescribed for about seven years, and that his hypertension was diagnosed around the same time as his OSA.

On December 2011 VA hypertension examination, the Veteran reported that he found out about his high blood pressure around the same time he found out about his OSA.  He could not recall when they were first diagnosed.  He denied current symptoms associated with high blood pressure or sleep apnea.  His current treatment plan included medication to control hypertension.  His blood pressures on examination were 137/73, 128/75, and 131/76.  The examiner opined that the Veteran's hypertension was less likely than not (less than 50 % probability) incurred in or caused by an in-service injury, event, or illness.  She indicated she had reviewed the Veteran's claims file, including STRs and reviewed the most up-to-date medical literature (to include the online postings by the American Academy of Family Physicians and the National Institutes of Health (NIH)].  She noted that the Veteran's hypertension was first diagnosed on January 10, 2004 (while he was on non-Federalized duty status).  It was further noted that the Veteran's hypertension did not increase in severity during his service from October  2004 to September 2006.  

The examiner further opined that the Veteran's  hypertension was not caused or aggravated by his service-connected OSA.  She explained that the Veteran's hypertension diagnosis pre-existed his OSA diagnosis of sleep apnea.  She opined that the hypertension was not aggravated by the sleep apnea based upon review of the Veteran's vital signs record and history, and physical examinations to include diagnostic studies.

The record clearly shows, and it is not in dispute, that the Veteran has hypertension.  It is also not is dispute that the hypertension was first diagnosed in January 2004, i.e., not during a period of Federalized (and qualifying) period of service.  Therefore, service connection for hypertension on the basis that it was first diagnosed/became manifest in service, and has persisted, is not warranted.  

As the hypertension was diagnosed within a year following a qualifying 90 day+ period of service (from September 1, 2003 to December 27, 2003), next for consideration is whether or not it was manifested to a compensable degree within a year following that period of service.  As the record shows only a single recording of a 161 systolic pressure and no diastolic reading of 100 or more during that period of time, and as the Veteran was not placed on medication for hypertension (he was not started on medication for hypertension until August 14, 2007) it cannot be found that the hypertension was indeed manifested to a compensable degeee within the specified period of time postservice, and service connection for the hypertension on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is also not warranted.  In the regard the Board notes the Veteran's reports on December 2011 VA examination, and in testimony at the hearing before the undersigned that he has been on medication for hypertension since 2004.  Those accounts are contradicted by contemporaneous clinical data (including notation in January 2004 that he had tried diet and exercise for hypertension (with no mention of medication), that in May 2006 it was not that he was not on medication for hypertension, that an August 14, 2007 record shows he was being started on medication for hypertension, and his own report to a 2008 VA examiner that medication was started in 2007), and are self-serving.   Therefore they lack credibility.

Next for consideration is whether or not the hypertension was aggravated during the Veteran's final period of active duty service, from October 2004 to September 2006 (as it is shown to have pre-existed that period of service).  Aggravation is established by showing an increase in severity of the disability during service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In part that is a medical question.  See Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  While a layperson can ascertain an increase by virtue of noting that manifestations of the disability increased so as to satisfy the criteria for a higher rating than was warranted by manifestations preceding a period of service, medical guidance is also needed to determine the further significance of any pertinent clinical findings during the period of service in question.  

Here, the Veteran had a diagnosis of hypertension that did not require medication, and was not manifested by diastolic readings predominantly 100 or more or systolic readings predominantly 160 or more when he entered service in October 2004.  No diastolic readings of 100 or more or systolic readings of 160 or more were noted during the October 2004 to September 2006 period of service, and the Veteran was not placed on medication for hypertension during that period.  The Board also notes that hypertension (while incidentally noted in the course of evaluation for other disability) is not shown to have of itself required treatment during that period of service or to have in any way interfered with the Veteran's performance of duties during service.  Therefore, an increase in disability based on clinical and further evidentiary record capable of lay analysis is not shown.  The Board's notes that the Veteran was placed on medication for hypertension in August 2007; of itself, that reflects a postservice worsening of the disability.  Significantly, the December 2011 VA examiner has also opined essentially that (based on comparison of the manifestations of the hypertension during that period of service and the prior manifestations) the hypertension was not aggravated by the October 2004 to December 2006 period of service.  The examiner is a medical provider and competent to evaluate the significance of any clinical findings, the significance of which might escape lay observation, and the opinion is probative evidence.  Notably, there is no medical opinion to the contrary..   

Finally for consideration is the Veteran's alternate theory of entitlement, i.e, that his hypertension is secondary to his service-connected OSA.  It is not in dispute that he has hypertension and service-connected OSA.  What he must still show to substantiate this theory of entitlement is that the OSA indeed caused or aggravated his hypertension.  That is a medical question, as whether an insidious process such as hypertension is aggravated by another disability such as OSA is a matter beyond the capability of lay observation.  The December 2011 VA examiner has opined that the Veteran's hypertension was neither caused nor aggravated by his OSA.  She explained that the hypertension pre-existed the diagnosis of OSA (and therefore, was not caused by the OSA).  The Veteran challenged that rationale by alleging (including in hearing testimony) that the two disabilities were diagnosed at the same time.  However, those accounts lack credibility as contemporaneous clinical data, which by their very nature of being generated in a treatment setting merit great probative weight) show a diagnosis of hypertension in January 2004, and that OSA was first diagnosed, based on a sleep study at Walter reed Hospital, in May 2006.  

The December 2011 VA examiner further opined that the Veteran's OSA has not aggravated his hypertension.  She explained, in essence, that her review of the record found that the Veteran's vital signs and medical history, and physical examination with diagnostic studies, did not show a worsening of the disability due to hypertension [i.e., from a baseline level of severity).  Her opinion, based  on review of the record and the medical literature (including recent online postings, as cited) cites to supporting clinical data, and reflects familiarity with the record.  It is probative evidence on this question.  As there is no competent (medical opinion) evidence to the contrary, it is persuasive.  The Veteran's own opinion in this matter is not probative evidence, as he is a layperson with no medical training.  He does not cite to supporting medical literature or medical opinion.  While he testified at the hearing before the Board (and his representative has argued) that a physician at Walter Reed Medical Center told him his hypertension is related to his sleep apnea, a review of his treatment records from Walter Reed found no mention of an opinion expressing such nexus.  The Court has held that a layperson's account of what a physician purportedly said is too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension under all applicable/raised theories of entitlement.  Accordingly, his appeal in this matter must be denied.






ORDER

The appeal seeking service connection for hypertension, including as secondary to the service-connected OSA is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


